Case ee AWWEINER LAW CBROUP, 1 of 13 PagelD: 381
; LLP

629 Parsippany Road

Parsippany, New Jersey 97054
ALAN J. BARATZ P (973) 403-1100 F (973} 403-0010
Member of the Firm www.weiner.law abaratz@weiner.law

March 29, 2021

VIA: E-filing

The Honorable Leda Dunn Wettre, U.S.M.J.
Martin Luther King, Jr, Blvd.

Federal Building & U.S, Court House

50 Walnut Street, Room 3C

Newark, New Jersey 07102

Re: Crista Pemberton y. Township of Edison et al.
Docket No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

Dear Judge Wettre:

Our firm represents defendants, Township of Edison and Police Chief Thomas Bryan in
the above referenced matter in which a Status Teleconference is scheduled for tomorrow, March
30, 2021 at 4:30 p.m.

Your Honor will note that as a purported “Joint Discovery Dispute Letter” my adversary
forwarded a 16-page letter to Your Honor dated February 16, 2021. For the reasons that I
referenced in my subsequent correspondence, I thereupon sent Your Honor a response dated
February 18, 2021, and most recently I note that my adversary forwarded to Your Honor that
which he described as an “update” dated March 23, 2021. I offer this correspondence with
Exhibits to briefly summarize the recent extensive document productions that I have
accomplished on behalf of both Chief Bryan and the Township of Edison,

At page 2 of my February 18, 2021 submission, I had acknowledged that both Chief
Bryan and the Township of Edison owed plaintiff responses to her Firsts Set of Requests for
Production. With Chief Bryan’s cooperation I was able to serve dated March 2, 2021 the Chief's
responses to plaintiff's First Set of Requests for Production of Documents. The issues that my
adversary raises beginning at page 3 of his March 23, 2021 submission regarding that discovery

response from Chief Bryan are meritless, and I stand by his responses to Item Nos. 4, 7, 9 and
14.

With the assistance of members of the Edison Police Department’s Professional
Standards Bureau | secured training records and the personnel/employment file on Paul Pappas,
and with my letter of March 19, 2021, a copy of which is attached hereto as Exhibit “A,” [
offered plaintiff a response to Item No. | of Plaintiff's First Set of Requests for Production of

Parsippany ¢ Red Bank ¢ Bridgewater ¢ New York City
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 2 of 13 PagelD: 382

The Hon. Leda Dunn Wettre, U.S.M.J, Page 2
Re: Crista Pemberton v. Township of Edison et al.

Docket No: 2:20-ev-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

Document to the Township of Montclair. With that response I produced over 400 pages of
materials regarding Paul Pappas’ training and from his personnel/employment file. Also, in my
March 19, 2021 letter I promised my adversary that I would be working with appropriate
representatives of the Township in order to offer him a plenary response to the First Set of
Requests for Document Production to the Township of Edison, but that I did not expect to be in
the position to do so prior to our scheduled March 30, 2021 Teleconference with Your Honor. 1
am pleased to report that with the cooperation of the Township’s representatives I was in fact
able to offer plaintiff a plenary response to that document production request, and a copy of my
response dated March 29, 2021 is attached hereto as Exhibit “B”. I estimate that another
approximately 250 pages of documents was served with my March 29, 2021 correspondence
responsive to plaintiff's First Requests for Document Production directed to the Township of
Edison.

Finally, | was also able on March 29, 2021 to provide discovery requested by plaintiff
concerning directed patrols at her residence, 9 Elmwood Terrace in Edison. In my second letter
to counsel dated March 29, 2021, a copy of which is attached hereto as Exhibit “C”, I revealed
the relevant directed patrol order, and I produced a 28-page record of 1,245 directed patrols at
that address between January 28, 2015 and March 23, 2021,

I do not expect that my adversary will have had the opportunity to review the voluminous
documents that 1 sent him earlier today in advance of our Status Teleconference tomorrow
afternoon, but I did want to alert Your Honor in advance of our discussion to the progress made
toward completion of paper discovery in the matter.

Defendants welcome the opportunity to move forward with plaintiff's deposition, which
we have scheduled tentatively for late April. However, in his recent correspondence concerning
that deposition my adversary alerted me to the fact that plaintiff is once again out of work on
disability and is undergoing some unspecified treatment. I will need to receive additional
records from her employer regarding her past and current disability claims, and records of her
treatment from all providers, however, before I] am prepared to move forward with plaintiffs
deposition,

Thank you.
Respectfully submitted,

WEINER LAW GROUP LLP

py flr

Alan J. Baratz
A Member of the Firm

 

AJB:tb
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 3 of 13 PagelD: 383

The Hon. Leda Dunn Wettre, U.S.MLJ, Page 3
Re: Crista Pemberton y. Township of Edison et al.

Docket No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

Attachments

ce: Joseph Bahgat, Esq. (via e-filing)
Susan Lovett, Qual-Lynx (via e-mail)
Jeremy Solomon, Litigation Coordinator (via e-mail)
William Northgrave, Township Attorney (via e-mail)

1995412v1 88641 itr to judge wetter ajb 3-29-2021
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 4 of 13 PagelD: 384

EXHIBIT A
Case ee OAT INE BrAWCG [29] ge 5 of 13 PagelD: 385
hu VU LLP
a

629 Parsippany Road
Parsippany, New Jersey 07054
ALAN J, BARATZ P (973) 403-1100 F (973) 403-0010
Member of the Firm www.weiner.law abaratz@weiner.law

March 19, 2021

VIA: E-mail: joe@privacyfirm law
Joseph A. Bahgat, Esq.

197 Buckhill Road
Albrightsville, PA 18210

Re: Crista Pemberton v. Township of Edison et al.
Civil Action No: 2:20-cv-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641

Dear Mr, Bahgat:

I received your March 16, 2021 correspondence. I trust you will recall that initially in my
letter of February 5, 2021 1 offered the Township’s objection to plaintiff's Second Set of
Requests for Document Production, and subsequently in my letter of February 12, 2021 |
referenced that my clients “stand by the objections that I had memorialized in my letter of
February 5, 2021, to plaintiff's Second Set of Requests for Document Production that you served
with your e-mail of February 2, 2021.” I also memorialized the objection to that additional
discovery request in my most recent correspondence to Judge Wettre (ECF No. 33). I can report
no change in the Township’s position regarding that issue.

I trust that you received with my letter of March 2, 2021 Chief Bryan’s responses to
plaintiff's First Set of Requests for Production of Documents. Iam currently working with my
client to offer you a plenary response to plaintiff's First Set of Requests for Production of
Documents served on the Township, but I am now in a position to provide an initial response on
behalf of the Township to Item No. 1 of plaintiffs First Set of Requests for Production of
Documents. Attached hereto are copies of all training records concerning NJCJIS Courses and
Testing in which defendant Pappas participated over the period of 2013 through 2017. Those
documents are Bates stamped “PAPPAS 2013-17 CJIS 0001 — 0202. Also attached are all
materials from defendant Pappas’ personnel/employment file maintained by the Township of
Edison, which have been Bates stamped “PAPPAS EMP, 0001: 0200.

1 will be working with appropriate representatives of the Township in order to offer you a
plenary response to plaintiffs First Set of Requests for Document Production directed to’ the
Township, but I do not expect to be in a position to do so prior to our scheduled teleconference
with Magistrate Judge Wettre on March 30, 2021.

Finally, I would like to proceed with Crista Pemberton’s deposition via ZOOM
teleconference. I am currently available April 6, 12, 19, 20, and 21, 2021 beginning at 10:00
a.m, Please be advised that I intend for plaintiffs deposition to be videotaped, and please let me
know on which of those several dates you and your client can be available.

Parsippany ¢ Red Bank @ Bridgewater ¢ New York City
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 6 of 13 PagelD: 386

Joseph A. Bahgat, Esq. Page 2
Re: Crista Pemberton v. Township of Edison et al.

Civil Action No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

 

Thank you,
Very truly yours,
WEINER LAW GROUP LLP
Lf /)
By: _ ita) 4 wal
Alan J. Baratz
A Member of the Firm
AJB:tb
Attachments
ce: Susan Lovett, Qual-Lynx (via e-mail)(w/o attachments)

Jeremy Solomon, CJJIF Solicitor (via e-mail) (w/o attachments)
Lieutenant Ted Hamer (via e-mail) (w/o attachments)
Police Chief Thomas Bryan (via e-mail) (w/o attachments)

1986675v1 88641 Hr to baghat ajb 3-19-20235
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 7 of 13 PagelD: 387

EXHIBIT B
Case ee ANEINER LAW CROU ge 8 of 13 PagelD: 388
LLP
— ea

629 Parsippany Road
Parsippany, New Jersey 07054
ALAN J. BARATZ P (973) 403-1100 F (973) 403-0010
Member of the Firm www.weiner.law abaratz@ weiner law

March 29, 2021

VIA: E-mail: joe@privacyfirm law
Joseph A. Bahgat, Esq.

197 Buckhill Road
Albrightsville, PA 18210

Re: Crista Pemberton v. Township of Edison et al.
Civil Action No: 2:20-cy-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641

Dear Mr. Bahgat:

With my letter of March 19, 2021, I offered you the Township’s partial response to
plaintiff's First Set of Requests for Production of Documents. I note that in your March 23, 2021
letter to Judge Wettre you referenced that Edison failed to provide any documents in response to
categories (g) and (i). As concerns category (g) all formal complaints filed by or against Paul
Pappas were investigated by Internal Affairs and all dispositions regarding those investigations
concerning incidents alleged to have occurred between April 16, 2008 and April 27, 2017 were
previously supplied among attachments to the Township’s answers to plaintiff's Interrogatories,
and specifically question number 17 thereof. As concerns category (i) with my letter of March
19, 2021 I provided what I understand to have been the complete personnel/employment file

maintained by the Township of Edison on Paul Pappas Bates stamped PAPPAS EMP, 0001 —
0200.

As promised, I offer all of the following as the responses of the Township of Edison to
the balance of the Requests (Nos. 2 - 22) memorialized in plaintiff's August 19, 2020 First Set
of Requests for Production.

REQUEST NO. 2. The Township objects to the request as it is vague, ambiguous,
overbroad, and not reasonably calculated to lead to the discovery of relevant or admissible
evidence. Moreover, Edison Township’s policies, practices and procedures for hiring police
officers was memorialized in a Municipal Ordinance, and the Township’s Ordinances from 2001
when Paul Pappas made application for employment are a public record.

REQUEST NO. 3. See attached 16 page Edison Township Police Department Policy
entitled “Field Training and Evaluation Program.”

Parsippany ¢ Red Bank ¢ Bridgewater ¢ New York City
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 9 of 13 PagelD: 389

Joseph A. Bahgat, Esq. ; Page 2
Re: Crista Pemberton v. Township of Edison et al.

Civil Action No: 2:20-cy-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

REQUEST NO. 4. See attached nine (9) page Edison Township Police Department
Policy entitled “Training.”

REQUEST NO. 5. The Township of Edison followed the Middlesex County
Prosecutor’s Directive #12, and attached is a copy of the 38 page Directive of the Office of the
Middlesex County Prosecutor entitled “Domestic Violence Investigations.”

REQUEST NO. 6. See attached copy of the Agreement between the Township of
Edison and Policeman’s Benevolent Association, Local #75, Inc. covering the period of January
1, 2001 through December 31, 2004 with Appendices and related documents, including
Arbitrator Restaino’s December 15, 2003 Award, and March 5, 2003 Agreement for Off-Duty
Employment,

REQUEST NO. 7. The Township’s requirements for its officers on duty are
memorialized in the Edison Township Police Department Rules and Regulations, a copy of
which 56 page document is attached.

REQUEST NO. 8. See attached twelve (12) page Edison Township Police Department
Policy entitled “Criminal Intelligence and Surveillance.”

REQUEST NO. 9. See attached three (3) page Middlesex County Prosecutor’s
Directive #13 entitled “Drug Testing of Law Enforcement,” Office of the Attorney General of
New Jersey’s 21 page Directive #2018-2 entitled “Statewide Mandatory Random Drug Testing”
and Attorney General Grewal’s March 20, 2018 correspondence, and Edison Police Department
Memorandum dated June 6, 2017 entitled “Reminder — Officer Obligation to Notify Their
Supervisor When Taking Certain Medications.”

REQUEST NO. 10. See the Township of Edison’s response to Request No. 9 above.

REQUEST NO. 11. None chosen to date however, the Township of Edison reserves the

right to supplement its response so as to identify experts consistent with the Court’s Scheduling
Orders.

REQUEST NO. 12. None chosen to date however, the Township of Edison reserves the

right to supplement its response so as to identify experts consistent with the Court’s Scheduling
Orders.

REQUEST NO. 13. The Township of Edison objects to the request as it is vague,
ambiguous, and not reasonably calculated to lead to the discovery of relevant or admissible
evidence. However, and without prejudice, none other than those statements memorialized in
item Nos. B(1}— (27) of the defendants’ July 29, 2020 Rule 26 Disclosure Statement.
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 10 of 13 PagelD: 390

Joseph A. Bahgat, Esq. Page 3
‘Re: Crista Pemberton v. Township of Edison et al.

Civil Action No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

REQUEST NO. 14. The Township of Edison objects to this request as it is vague,
ambiguous, overbroad and not reasonable calculated to lead to the discovery of relevant or
admissible evidence.

REQUEST NO. 15. See attached New Jersey Victim Notification Form, Supplementary
Domestic Violence Offense Report, Domestic Violence Response Team Intervention Awareness
Form, four (4) page Incident Report of Officer Patel, two (2) page Booking Report, five (5) page
CAD Incident Report, NJ Automated Complaint System Charge Disposition Inquiry, and
Complaint Summons related to Crista Pemberton’s arrest on February 21, 2021 for Simple
Assault under the Prevention of Domestic Violence Act. The Township of Edison is in
possession of digital video images related to that February 21, 2021 arrest, which will be
supplied.

REQUEST NO. 16. The Township objects to the request as it is vague, ambiguous, and
not reasonably calculated to lead to the discovery of relevant or admissible evidence.

REQUEST NO. 17. The Township objects to the request as it is not reasonably
calculated to lead to the discovery of relevant or admissible evidence. The Township of Edison
does not assert the qualified immunity of defendant, Pau! Pappas, and on information and belief
Chief Bryan will rely upon all documents produced in discovery both by him and by the
Township of Edison, in support of his defenses to plaintiffs claims.

REQUEST NO. 18. The Township of Edison objects to the request as it is vague,
ambiguous, and not reasonably calculated to lead to the discovery of relevant or admissible
evidence. Moreover, the Township’s Answer to plaintiffs Complaint was drafted by counsel
and counsel’s mental impressions are not discoverable.

REQUEST NO. 19. See the Township’s March 19, 2021 response to Request No. 1 of
plaintiff's First Request for Production of Documents.

REQUEST NO. 20, The Township objects to the request as it is vague, ambiguous,
overbroad, and not reasonably calculated to lead to the discovery of relevant or admissible
evidence.

REQUEST NO. 21. See the Township’s response to Request No. 15 above.
REQUEST NO, 22. The Township objects to the request as it is vague, ambiguous,

overbroad and not reasonably calculated to lead to the discovery of relevant or admissible
evidence.
Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 11 of 13 PagelD: 391

Joseph A. Bahgat, Esq. Page 4
Re: Crista Pemberton v. Township of Edison et al.
Civil Action No: 2:20-cv-04411

Claim No: 2018146601

DOL: March 19, 2018

Our File No: 88641

 

Thank you.
Very truly yours,
WEINER LAW GROUP LLP
Ap id
By: . wd mi) bo fed
Alan J. Baratz
A Member of the Firm
AJB:tb
Attachments

ce: Susan Lovett, Qual-Lynx (via e-mail)(w/o attachments)
Jeremy Solomon, CJIIF Solicitor (via e-mail) (w/o attachments)
William Northgrave, Esq. (via e-mail)(w/o attachments)

1994988v1 88641 ltr to to bahgat ajb 3-29-2021
-Case 2:20-cv-04411-MCA-AME Document 37 Filed 03/29/21 Page 12 of 13 PagelD: 392

EXHIBIT C
case 220-0 CE PP ANF ROUR meee
LLP
a .

629 Parsippany Road
Parsippany, New Jersey 07054
ALAN J. BARATZ P (973) 403-1100 F (973) 403-0010
Member of the Firm www.weinerlaw abaratz(@weiner.law
March 29, 2021

VIA: E-mail: joe@privacyfirm law
Joseph A. Bahgat, Esq.

197 Buckhill Road
Albrightsville, PA 18210

Re: Crista Pemberton v. Township of Edison et al.
Civil Action No: 2:20-cv-04411
Claim No: 2018146601
DOL: March 19, 2018
Our File No: 88641

Dear Mr. Bahgat:

In one of the many requests for discovery and document production that you directed to
Chief Bryan and the Township of Edison you requested information and documentation
concerning directed patrols at 9 Elmwood Terrace. | offer this correspondence on behalf of the
Township of Edison, and in response to plaintiffs request for that discovery.

Beginning April 18, 2018 and timed at “Entire Shift” periodic checks were directed at 9
Elmwood Terrace with the end date marked “TBD,” and with a description of Type of Problem
as “High Visibility, Active TRO in Effect.” Additionally attached is a 28-page record of 1,245
directed patrol contacts at 9 Elmwood Terrace over the period of January 28, 2015 through
March 23, 2021.

Unless I hear from you to the contrary by return mail, 1 will assume that the information
and documentation referenced above and attached hereto is sufficiently responsive to plaintiff's
requests for discovery concerning the Township’s directed patrols at 9 Elmwood Terrace.

 

Thank you.
Very truly yours,
WEINER LAW GROUP LLP
By: Le and, / eed
Alan J. Baratz
A Member of the Firm
AJB:tb
Attachment
ec: Susan Lovett, Qual-Lynx (via e-mail)(w/o attachments)

Jeremy Solomon, CJJIF Solicitor (via e-mail) (w/o attachments)
William Northgrave, Township Attorney (via e-mail)(w/o attachments)

1995254v1 8864] ltr to baghat 2 ajb 3-29-2021

Parsippany ¢ Red Bank ¢ Bridgewater ¢ New York City
